Citation Nr: 0633269	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  00-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an effective date prior to November 9, 
1998, for the grant of service connection for tinnitus.

2. Entitlement to an effective date prior to October 6, 1998, 
for the grant of a 10 percent evaluation for service-
connected residuals of a low back injury. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a February 2001 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
timely appealed the February 2001 decision to the Board of 
Veterans' Appeals (Board).  In a September 2002 Board 
decision, the Board denied the veteran's claim for earlier 
effective dates.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in January 2004, the Court vacated the Board's 
September 2002 decision and remanded the case to the Board 
for further adjudication in light of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).      

In March 2004, the undersigned granted the veteran's motion 
to advance the appeal on the docket for good cause shown 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).

In March 2004, this matter was remanded to the RO.   

Although originally in appellate status, in April 2001 the 
veteran withdrew his claim of entitlement to an evaluation in 
excess of 10 percent for service-connected residuals of a low 
back injury.

During pendency of this appeal, in March 2004, the veteran 
authorized K.P., a private attorney, to represent him in the 
claims for earlier effective dates pursuant to 38 C.F.R. 
§ 20.603 (2006).  In February 2005, the veteran authorized 
Daniel Krasnegor, attorney at law, to represent him in the 
effective date claims pursuant to 38 C.F.R. § 20.603.  The 
Board notes that in October 2006, the American Legion 
submitted a written brief presentation in support of the 
veteran's effective date claims.  A specific claim may be 
prosecuted at any one time by only one representative.  
38 C.F.R. § 20.602 (2006).  It is clear from the record that 
the veteran has authorized Daniel Krasnegor, attorney at law, 
to represent him in the effective date claims.  It appears 
that the American Legion issued the written brief in error.  
The Board finds that the veteran was not prejudiced by this 
error since Daniel Krasnegor has been prosecuting the 
effective claims since February 2005 and most recently issued 
a statement in support of the claims in July 2006, in 
response to the most recent supplemental statement of the 
case.      

Lastly, the Board notes that in a March 2006 rating decision, 
the RO denied entitlement to special monthly compensation 
based upon the need for aid and attendance or housebound 
status.  The veteran filed a notice of disagreement in June 
2006 and in August 2006, a statement of the case was issued.  
However, it does not appear that a substantive appeal has 
been filed.  Therefore, this issue is not before the Board 
for appellate review.  38 C.F.R. § 20.200 (2006).   


FINDINGS OF FACT

1.  In a May 1946 rating action, the RO denied service 
connection for a perforated left eardrum.  The veteran was 
notified of this decision on May 5, 1946 and the veteran did 
not file an appeal.    

2.  On November 9, 1998, the RO received the veteran's claim 
for evaluation of a perforated left eardrum.

3.  In a January 2000 rating action, the RO granted 
entitlement to service connection for tinnitus, evaluated as 
10 percent disabling, effective from November 9, 1998.

4.  The RO was not in possession of any communication or 
evidence prior to November 9, 1998 that can reasonably be 
construed as a formal or informal claim of entitlement to VA 
compensation benefits based on tinnitus.

5.  The veteran's claim for an increased rating of his 
service-connected residuals of a low back injury was received 
on October 6, 1998.

6.  It was not factually ascertainable within one year prior 
to October 6, 1998 that an increase in the veteran's service-
connected low back disability had occurred.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 9, 
1998, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.155, 3.400 (2006).

2.  The criteria for an effective date prior to October 6, 
1998, for the assignment of a 10 percent evaluation for 
service-connected residuals of a low back injury have not 
been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letters to the veteran in March 2004 and December 
2004.  The letters notified the veteran of what information 
and evidence must be submitted to substantiate the claims for 
earlier effective dates, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  The veteran was also 
told to inform VA of any additional information or evidence 
that VA should have, and was told to submit evidence that 
pertains to the claim to the RO.  The content of the letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying notice 
in March 2004 and December 2004.  After the VCAA notice was 
provided, the veteran had over one year to respond to the 
notice and submit additional evidence in support of his 
claims.  In March 2004, the veteran informed VA that he did 
not have anything else to submit.  The claims were 
readjudicated in March 2005 and July 2006.  The Board also 
points out that the veteran has not alleged any prejudice.  
The Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2), (3), and (4) are not at issue.  Regarding 
element (5) (effective date), the veteran was provided with 
notice of the type of evidence necessary to establish an 
earlier date in the December 2004 letter and March 2006 
letters.  

The Board finds that the duty to assist has been met.  In an 
October 1998 letter, the RO asked the veteran to identify 
medical treatment for the low back disability and the ear 
drum disability.  In November 1998, the veteran informed the 
RO that he had not been recently treated for the 
disabilities.  The veteran and his representative have been 
notified of the evidence needed to substantiate the claims 
for earlier effective dates, and after this notice, in March 
2004, the veteran indicated that he had no additional 
evidence to submit.  In July 2006, the veteran's 
representative indicated that they had no additional evidence 
to submit.  There is no identified evidence that has not been 
obtained.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later. 

In addition, the effective date following a prior denial 
based on new and material evidence, other than service 
department records, is the date of receipt of a new claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r). 

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

Earlier Effective Date-Service Connection for Tinnitus

In a January 2000 rating decision, the RO granted entitlement 
to service connection for tinnitus, evaluated as 10 percent 
disabling, effective from November 9, 1998.  The RO found 
that the date of the veteran's claim for this benefit was 
November 9, 1998.  The veteran alleges that an effective date 
of 1976 is appropriate as that is the date of liberalizing 
legislation which made tinnitus a compensable disability.  He 
also alleges that a claim for tinnitus was made at separation 
from service.

A review of the record reflects that the veteran's separation 
examination dated in November 1945 notes a perforated left 
eardrum in 1940 that was currently asymptomatic.  A December 
1945 application for compensation notes a back injury and a 
perforated left eardrum.  In a May 1946 rating decision, the 
RO denied service connection for a perforated left eardrum on 
the basis that it was not found on examination.  The record 
includes a copy of an RO letter to the veteran dated in May 
1946 advising him of the determination and also advising him 
of appellate procedures.  The May 1946 rating decision is 
final since the veteran did not file an appeal.  38 C.F.R. 
§ 20.200.  

On November 9, 1998, the RO received a statement from the 
veteran requesting evaluation for several disabilities, 
including a perforated eardrum.  In a statement received on 
February 4, 1999, the veteran included a reference to 
tinnitus.  An April 1999 Vet Center treatment update 
indicates that the veteran reported having constant ringing 
in his ears since service.  An October 1999 VA audio 
examination report indicates a chief complaint of constant 
tinnitus.  Service connection for tinnitus was subsequently 
established, effective from November 9, 1998.

Following a full and thorough review of the evidence of 
record, the Board concludes that an effective date prior to 
November 9, 1998 for the grant of service connection for 
tinnitus is not warranted.  Despite the veteran's contention 
that he filed a claim for service connection for tinnitus at 
his separation from service, there is no evidence of record 
that can be construed as a claim, either formal or informal, 
for service connection for tinnitus prior to November 9, 
1998.  The record does reflect that the veteran filed a claim 
for a perforated left eardrum in February 1946.  However, the 
veteran made no allegation or complaint of tinnitus.  The 
Board emphasizes that a veteran is required to file a claim 
to obtain benefits and that, at a minimum, the veteran must 
identify the benefit sought in such a claim.  See 38 C.F.R. 
§§ 3.151, 3.155; see also Kessel v. West, 13, Vet. App. 9, 
(1999).  Although VA is required to address all claims 
reasonably raised by a liberal reading of the record, the 
Board finds that there was no basis upon which to infer a 
claim of entitlement to service connection for tinnitus prior 
to November 9, 1998, as the record demonstrates no complaints 
or notations of tinnitus in any of the medical evidence 
received in regard to the veteran's February 1946 claim or at 
any time prior to November 9, 1998.

It appears that the RO viewed the February 1999 reference to 
tinnitus as relating to the eardrum claim filed on November 
9, 1998, and the RO therefore liberally deemed the tinnitus 
claim to have been filed on November 9, 1998, rather than in 
February 1999.  However, the record in this case simply does 
not show that the veteran had filed an earlier claim for 
tinnitus.  The effective date of the grant of service 
connection for tinnitus therefore cannot be earlier than 
November 9, 1998.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

The Board acknowledges the veteran's contention that an 
earlier effective date back to 1976 should be granted based 
upon liberalizing legislation which made tinnitus a 
compensable disability.  In this regard, the law provides 
that where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  See 38 C.F.R. § 
3.114(a).  If a claimant requests review of his claim within 
one year from the effective date of a liberalizing 
regulation, benefits may be authorized from the effective 
date of the liberalizing provisions.  See 38 C.F.R. § 
3.114(a)(1).  The Rating Schedule was amended effective March 
10, 1976, to allow for the assignment of a 10 percent 
evaluation for tinnitus.  Previously, only a zero percent 
evaluation was assignable for that disability.  However, as 
previously noted, the record does not demonstrate any claim, 
formal or informal, by the veteran for service connection for 
tinnitus in 1976 or at any time prior to November 9, 1998.  
The veteran's argument with regard to the liberalizing 
legislation, however, appears to be based on some assumption 
that he was already service-connected for tinnitus.  However, 
that was not the case.  At any rate, even if he was, the 
record does not show that he requested review of, or advanced 
any claim, for tinnitus within one year of any liberalizing 
legislation making tinnitus a compensable disability.  Thus, 
the provisions regarding a liberalizing law or regulation are 
not applicable to the veteran's claim.

In conclusion, because there is no evidence of a formal or 
informal claim for tinnitus prior to November 9, 1998, 
applicable law provides that the effective date of the grant 
of service connection for that disability cannot be earlier 
than November 9, 1998, which is the date of claim.  As a 
result, the claim for entitlement to an earlier effective 
date for the grant of service connection for tinnitus must be 
denied.

Earlier Effective Date-Increased Rating for Residuals of a 
Low Back Injury

Service connection for residuals of a low back injury was 
granted in a May 1946 rating decision and a 10 percent 
evaluation was assigned.  In a July 1954 rating decision, the 
RO determined that a noncompensable evaluation was warranted 
for the service-connected residuals of a low back injury.  
The veteran was notified of that determination in a July 1954 
letter from the RO.  In an August 1954 statement, the veteran 
requested reconsideration of the RO's determination.  A 
November 1954 rating action continued a noncompensable 
evaluation for residuals of a low back injury.  In a December 
1954 letter to the veteran, the RO informed him that his 
claim had been reconsidered and a noncompensable evaluation 
continued based upon medical evidence demonstrating full 
flexion of the spine without pain or limitation.  The veteran 
did not submit a notice of disagreement to initiate an appeal 
of that determination.  Thus, the July 1954 and November 1954 
rating actions became final based upon the evidence of 
record.  See 38 U.S.C.A. § 7105(c).

On October 6, 1998, the RO received a written statement from 
the veteran requesting an increased evaluation for his 
service-connected back disability.  In a February 1999 rating 
decision, the RO determined that a 10 percent evaluation was 
warranted for residuals of a back injury, effective from 
October 6, 1998, the date of receipt of the veteran's claim 
for an increased evaluation.  The RO noted that the veteran 
had reported receiving no treatment for his back disability.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The applicable statute 
specifically provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of the claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).

The veteran is seeking entitlement to an effective date back 
to 1954 for the assignment of a 10 percent evaluation for 
service-connected residuals of a back injury and alleges that 
his back disability never improved.  However, the Board 
concludes the criteria for an effective date prior to October 
6, 1998, for the grant of a 10 percent evaluation for 
residuals of a low back injury have not been met.

The record demonstrates that the July and November 1954 
rating actions became final when the veteran failed to 
initiate an appeal of those determinations.  Following the 
November 1954 rating action, the record is silent for any 
formal or informal claim or statement by the veteran seeking 
an increased evaluation of his service-connected back injury 
until October 6, 1998.  Additionally, there is no medical 
evidence of record indicating treatment or complaints 
relevant to the veteran's service-connected back injury 
during the period between November 1954 and October 1998.  On 
November 9, 1998, the RO received a statement from the 
veteran in which the veteran indicated that he had not 
received any recent treatment for the back disability.  Thus, 
there is no competent evidence demonstrating that an increase 
in disability was factually ascertainable within one year 
prior to the receipt of the veteran's claim.  Therefore, in 
this instance, the effective date of the assignment of a 10 
percent evaluation for residuals of a low back injury can not 
be earlier than the date of receipt of the application which 
is October 6, 1998.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Board notes that the veteran has raised the issue of 
whether there was clear and unmistakable error in the 
November 1954 rating decision.  In a December 2004 rating 
decision, the RO adjudicated whether the 1954 reduction in 
the evaluation assigned to the service-connected back injury 
was clearly and unmistakably erroneous.  The RO determined 
that no revision was warranted in the 1954 rating decision 
and there was no clear and unmistakable error.  The veteran 
was notified of this decision on November 14, 2004 and he did 
not file an appeal.  The December 2004 decision is final.  

Therefore, in this instance, the effective date of the 
assignment of a 10 percent evaluation for residuals of a low 
back injury can not be earlier than the date of receipt of 
the application, which is October 6, 1998.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  Accordingly, entitlement to an 
effective date prior to October 6, 1998 for the assignment of 
a 10 percent evaluation for residuals of low back injury must 
be denied. 


ORDER

Entitlement to an effective date prior to November 9, 1998, 
for the grant of service connection for tinnitus, is not 
warranted.  Entitlement to an effective date prior to October 
6, 1998, for the grant of a 10 percent evaluation for 
service-connected residuals of a low back injury, is not 
warranted.  The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


